        Case 5:20-cv-00050-LCB Document 85 Filed 06/16/20 Page 1 of 4                    FILED
                                                                                2020 Jun-16 PM 06:30
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

MICHAEL BURBRIDGE, Individually
                              )
and on Behalf of All Others Similarly
                              )
Situated,                     )
                              )
                 Plaintiff,   )
                                                Civil Action: 5:20-cv-00050-LCB
                              )
    v.                        )
                                                OPPOSED MOTION
                              )
ADTRAN, INC., THOMAS R.       )
STANTON, MICHAEL FOLIANO, and )
ROGER D. SHANNON,             )
                              )
                 Defendants.  )
                              )

         DEFENDANTS’ MOTION TO DISMISS CONSOLIDATED
          CLASS ACTION COMPLAINT FOR VIOLATION OF
                THE FEDERAL SECURITIES LAWS

      Defendants ADTRAN, Inc., Thomas R. Stanton, Michael Foliano, and Roger

D. Shannon (collectively, “Defendants”) hereby move this Court for an Order

dismissing the Consolidated Class Action Complaint for Violation of the Federal

Securities Laws (Dkt. 82), filed by Plaintiffs Michael Burbridge and Reza Adhami,

Ph.D (“Plaintiffs”), pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6)

and the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C.

§ 78u-4, et seq. Defendants conferred with Plaintiffs regarding this Motion as set

forth in the Joint Motion for Scheduling Order filed March 17, 2020 (Dkt. 78), which




                                         1
           Case 5:20-cv-00050-LCB Document 85 Filed 06/16/20 Page 2 of 4




sets a schedule for the filing of this Motion to Dismiss and Plaintiffs’ response

thereto.

      The grounds for Defendants’ Motion to Dismiss, which are more fully set

forth in the accompanying Memorandum of Law, are:

      1.       Plaintiffs’ claims under Section 10(b) of the Securities Exchange Act

of 1934 (“Exchange Act”) and Rule 10b-5 promulgated by the Securities and

Exchange Commission (“SEC”) thereunder, 17 C.F.R. § 240.10b-5, should be

dismissed because:

               a. A majority of the challenged statements are protected by the

                  PSLRA’s safe harbor for forward-looking statements, as provided

                  by 15 U.S.C. § 78u-5;

               b. Plaintiffs challenge statements that are not actionable as a matter of

                  law, and fail to plead particularized facts as to why any of the

                  challenged statements were false or misleading when made, as

                  required by Rule 9(b) and 15 U.S.C. § 78u-4(b)(1);

               c. Plaintiffs fail to plead particularized facts giving rise to a “strong

                  inference” that Defendants acted with the “required state of mind,”

                  as required by 15 U.S.C. § 78u-4(b)(2); and




                                            2
           Case 5:20-cv-00050-LCB Document 85 Filed 06/16/20 Page 3 of 4




               d. Plaintiffs fail to adequately allege “loss causation,” that the

                  economic losses they claim were proximately caused by the alleged

                  fraud, as required under 15 U.S.C. § 78u-4(b)(4).

      2.       Plaintiffs’ claims under Section 20(a) of the Exchange Act, 15 U.S.C.

§ 78t(a), against Messrs. Stanton, Foliano, and Shannon, should be dismissed for

failure to plead a viable primary violation under Section 10(b) and Rule 10b-5.

      Respectfully submitted this 16th day of June, 2020.

                                               s/ John E. Goodman
                                               John E. Goodman
                                               BRADLEY ARANT BOULT
                                               CUMMINGS LLP
                                               One Federal Place
                                               1819 5th Avenue N.
                                               Birmingham, Alabama 35203
                                               Telephone: (205) 521-8476
                                               Facsimile: (205) 488-6476
                                               jgoodman@bradley.com
                                               s/ B. Warren Pope
                                               Jessica Perry Corley (pro hac vice)
                                               B. Warren Pope (pro hac vice)
                                               Brian D. Barnes (pro hac vice)
                                               KING & SPALDING LLP
                                               1180 Peachtree Street, NE
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 572-4600
                                               Facsimile: (404) 572-5100
                                               jpcorley@kslaw.com
                                               wpope@kslaw.com
                                               bbarnes@kslaw.com

                                               Attorneys for Defendants


                                           3
        Case 5:20-cv-00050-LCB Document 85 Filed 06/16/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this day a copy of the foregoing was

filed and served using the Court’s CM/ECF system which will send notification of

such filing to ECF registered participants.

      DATED this 16th day of June, 2020.



                                                  /s/ B. Warren Pope
                                                  B. Warren Pope

                                                  Counsel for Defendants




                                          4
